Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 1 of 9 PageID #: 11710




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


   SOL IP, LLC,
                  Plaintiff,

          v.

   AT&T MOBILITY LLC,
             Defendant.
                                                         Civil Action No. 2:18-cv-00526-RWS-RSP
          v.
                                                                   CONSOLIDATED LEAD CASE
   SPRINT COMMUNICATIONS CO L.P.,
   SPRINT SOLUTIONS, INC., and
                                                                      JURY TRIAL DEMANDED
   SPRINT SPECTRUM L.P.,
              Defendants.
                                                         Civil Action No. 2:18-cv-00527-RWS-RSP
                                                         Civil Action No. 2:18-cv-00528-RWS-RSP
          v.

   CELLCO PARTNERSHIP d/b/a/ VERIZON
   WIRELESS,
             Defendants.

          v.

   ERICSSON INC.,
              Intervenor.


                   SOL IP’S OPPOSITION TO DEFENDANTS’ MOTION TO
                      COMPEL RESPONSES TO INTERROGATORIES

          Plaintiff Sol IP, LLC (“Sol IP”) files this opposition to Defendants’ Motion to Compel

   Sol IP to Respond to Defendants’ Interrogatories. Defendants’ motion focuses heavily on the

   purported relevance of the information sought, but Federal Rule of Civil Procedure 26 requires

   discovery to be both relevant and proportional to the needs of the case. See Fed. R. Civ. P.

   26(b). The three interrogatories that are the subject of defendants’ motion are patently overbroad,

   call for hundreds of distinct answers, and ask plaintiff to engage in a burdensome analysis of



                                                   1
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 2 of 9 PageID #: 11711




   documents that it has already produced to defendants. Defendants’ interrogatories are also

   disproportionate when considering the limited importance of the information sought to resolving

   the issues in this case. Plaintiff therefore respectfully requests that the Court deny defendants’

   motion to compel.

          A.      Defendants’ Interrogatory No. 2 consists of multiple interrogatories and
                  seeks a level of specificity disproportionate to the needs of the case.

          Interrogatory No. 2 requests that plaintiff identify for “each element of each asserted

   claim, by column, line, and/or figure number of each earlier application, all disclosures” that

   plaintiff contends support its claimed priority dates. Subject to its objection that this

   interrogatory was unreasonable, compound, and unduly burdensome, plaintiff prepared and

   provided a chart that identified (by date) any applicable priority application for each of its

   asserted claims and provided citations to the pages and figures of those applications that support

   those priority dates. See Declaration of Daniel Shih (“Shih Decl.”) Ex. A. Defendants’ motion to

   compel only attached the first page of this chart and misportrays the extent of plaintiff’s

   response. Plaintiff’s citations to specific figures, tables, and page ranges provide ample

   information from which defendants can evaluate how the earlier applications support plaintiff’s

   claimed priority dates. Plaintiff’s response is also consistent with the local rules, which only

   require disclosure of “the priority date to which each asserted claim is entitled,” L.P.R. 3-1(e)

   (emphasis added), and does not require such disclosure on an element-by-element basis.

          Defendants nevertheless complain that plaintiff’s response did not provide citations to

   specific columns and rows of prior applications and that citations were not provided separately

   for every element of each claim. But requiring plaintiff to provide the requested information on

   an element-by-element basis is unreasonably burdensome and exceeds the scope of discovery

   imposed by Rule 26(b). For example, in Finjan, Inc. v. ESET, LLC, the court found that a similar



                                                   2
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 3 of 9 PageID #: 11712




   interrogatory requiring a plaintiff to map claim elements to supporting portions of earlier

   applications to justify priority dates was “a significant burden” and precisely the type of

   “scorched earth” tactic that “the changes to Rule 26 were intended to curb.” No. 17-CV-183,

   2018 WL 4772124, at *5 (S.D. Cal. Oct. 3, 2018). This demand for element-by-element mapping

   to earlier applications is also flawed because, through a single interrogatory, defendants are

   seeking distinct and specific responses for hundreds of claim elements. This request far exceeds

   the interrogatory limit agreed to by the parties and imposed by this Court. In an analogous

   situation, the District Court for the Eastern District of Texas held that “[w]hile Defendants may

   seek, in separate interrogatories, specific responses regarding specific pieces of prior art, or may

   seek, in a single interrogatory, a general response regarding all identified prior art, Defendants

   may not seek, in a single interrogatory, specific responses for every piece of prior art.” Orion IP,

   LLC v. Staples, Inc., No. 2:04-CV-297, 2005 U.S. Dist. LEXIS 48560, at *3–4 (E.D. Tex. July 7,

   2005). Defendants should be similarly barred here from seeking specific responses for several

   hundred claim elements in a single interrogatory.

          Defendants’ interrogatory is also overbroad and disproportionate to the needs of the case

   because it is not limited to only those claims and elements that they contend are missing in the

   priority application or are the subject of an invalidity contention that turns on the earlier priority

   date. Defendants contend that their interrogatory is appropriate because plaintiff must support its

   claims to priority by showing that every claim limitation is supported by written description in a

   prior application, but the case they rely on for this proposition concerned an invalidity challenge

   that hinged on whether one particular claim limitation was adequately supported by a provisional

   application. See New Railroad Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294–95 (Fed.

   Cir. 2002). New Railroad says nothing of a party’s obligations when responding to an




                                                     3
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 4 of 9 PageID #: 11713




   interrogatory, and if anything, highlights the overbreadth of defendants’ request. To the extent

   defendants seek more specific responses, they should be required to seek that information

   through other means or by serving interrogatories that are tailored to specific claim elements for

   which defendants dispute plaintiff’s claimed priority date.

          B.       Defendants’ request for licensing offers seeks information that is not
                   discoverable or is of limited relevance.

          Interrogatory No. 9 requests that plaintiff identify all of Sol IP’s and nonparty ETRI’s

   prior agreements, offers, and negotiations for the patents-in-suit, regardless whether a license

   agreement was ultimately executed. As a preliminary matter, offers and negotiations that have

   not resulted in a license or agreement are not discoverable. See Mondis Tech., Ltd. v. LG Elecs.,

   Inc., No. 2:07-CV-565, 2011 WL 1714304, at *5 (E.D. Tex. May 4, 2011) (holding that the

   plaintiff’s “ongoing or unconsummated settlement and licensing negotiations with the patents-in-

   suit are not discoverable” because they are unreliable absent a final decision and may have a

   chilling effect on ongoing settlement negotiations). Plaintiff should thus not be required to

   identify information relating to ongoing or unconsummated licensing and settlement

   negotiations.

          And as for any offers leading up to executed licensing agreements, plaintiff has already

   produced and is continuing to produce non-privileged documents reflecting those negotiations,

   Shih Decl. ¶ 4, even though such documents bear minimally, if at all, on the issues in this case.

   In support of their argument for the relevance of this information, defendants rely on Charles E.

   Hill & Assocs., Inc. v. ABT Elecs., Inc., in which the court explained that “[w]hether the license

   negotiations and settlement discussions are properly discoverable will likely depend on whether,

   within the context of each case, they are an accurate reflection of the patents’ underlying value

   and whether their probative value exceeds their prejudicial effect.” 854 F. Supp. 2d 427, 429



                                                    4
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 5 of 9 PageID #: 11714




   (E.D. Tex. 2012) (emphasis added). The court then further explained that, when calculating a

   reasonable royalty, “the negotiations behind those [signed licenses] must be viewed, as a general

   rule, as less probative and more prejudicial than the licenses themselves.” Id. (emphasis added).

   Although the court ultimately required the plaintiff to produce draft license agreements and

   underlying settlement negotiations, the court indicated that “such production will be viewed as

   the exception and not the rule” and warned that “[s]ettlement negotiations are always suspect to

   some degree and are often littered with unreal assertions and unfounded expectations.” Id. at

   430. Here, defendants have provided no explanation why the final licensing agreements are not a

   reliable indicator of a reasonable royalty rate but rather demand information about negotiations

   simply because they “may shed light” on how to calculate damages. This is hardly sufficient to

   justify the exception to the rule articulated in Charles E. Hill, let alone justify defendants’

   demand that plaintiff provide even more information than what is already included in its

   production of all documents reflecting those negotiations.

          Moreover, Federal Rule of Civil Procedure 33 provides plaintiff with the option of

   answering an interrogatory by specifying certain relevant records when the answer “may be

   determined by examining . . . or summarizing a party’s business records . . . and if the burden of

   deriving or ascertaining the answer will be substantially the same for either party.” Fed. R. Civ.

   P. 33(d). Here, because plaintiff does not possess a document that provides an overarching

   summary of the various offers that were exchanged during negotiations with third parties

   regarding the patents-in-suit, Shih Decl. ¶ 5, the burden of ascertaining the answer to defendants’

   interrogatory is substantially the same for both parties. Accordingly, plaintiff should not be

   required to compile information about the offers that were exchanged when defendants can also

   ascertain this information by reviewing the identified documents.




                                                   5
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 6 of 9 PageID #: 11715




          C.     Defendants’ Interrogatory No. 12 is overbroad and unduly burdensome.

          Defendants’ Interrogatory 12 requests plaintiff to describe, at a high level of specificity,

   Sol IP’s or ETRI’s contributions to 3GPP, ETSI, or IEEE standards, including their development

   of the relevant technology, their decisions to contribute that technology, the documents they

   submitted to 3GPP, ETSI, or IEEE, as well as any other competing proposals. In response to this

   vastly overbroad and unduly burdensome interrogatory, plaintiff identified documents that it

   produced, which are also publicly available, that reflect any ETRI proposals to those standard-

   setting organizations or their applicable working group meetings. Now, in their motion to

   compel, defendants request an order compelling Sol IP to “identify the specific contributions that

   SOL contends ETRI made to 3GPP, ETSI, or IEEE that disclose the functionality for each

   asserted claim.” Motion to Compel at 7. Interrogatory No. 12, however, says nothing of

   disclosing “the functionality for each asserted claim.” It reads:

          Separately for each of the Cellular Claimed-Essential Patents-in-Suit and WiFi
          Claimed-Essential Patents-in-Suit, describe Your involvement in and/or Your
          knowledge of the development of the relevant Cellular Standard sections or
          relevant WiFi Standard section, including with particularity (1) Sol IP or ETRI’s
          development of the relevant technology; (2) Sol IP or ETRI’s decision to
          contribute the technology to 3GPP, ETSI, or IEEE, if any; (3) the relevant
          Documents submitted to 3GPP, ETSI, or IEEE, if any; (4) the relevant 3GPP or
          IEEE working group meetings, if any; and (5) any competing proposals to 3GPP,
          ETSI, or IEEE, if any; and identify the individuals involved or knowledgeable
          regarding Sol IP or ETRI’s involvement in 3GPP, ETSI, or IEEE related to each
          Cellular Claimed-Essential Patent-in-Suit and WiFi Claimed-Essential Patent-in-
          Suit. For the avoidance of doubt, the “relevant Cellular Standard sections” for a
          Cellular Claimed-Essential Patent-in-Suit should be understood to be the sections
          of LTE cited in the Claim Charts attached to Sol IP’s Infringement Contentions,
          served March 11, 2019, and any amendments thereto, and the “relevant WiFi
          Standard section” for a WiFi Claimed-Essential Patent-in-Suit should be
          understood to be the sections of 802.11ac cited in the Claim Charts attached to
          Sol IP’s Infringement Contentions, served March 11, 2019, and any amendments
          thereto.

   Shih Decl. Ex. B. Defendants’ motion to compel a further response to Interrogatory No. 12

   should be denied because this burdensome exercise has no support in the actual language of the


                                                     6
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 7 of 9 PageID #: 11716




   interrogatory. See Knauf Insulation, LLC v. Johns Manville Corp., No. 1:15-cv-00111-WTL,

   2019 WL 3766094, at *1 (S.D. Ind. Aug. 8, 2019) (“It was not reasonable for [the defendant] to

   move to compel [the plaintiff] to respond to Interrogatory No. 1 with a specificity that was not

   warranted by the interrogatory as [the defendant] drafted it.”).

              Moreover, defendants’ new request calls for mapping the thousands of pages of proposals

   that ETRI has made to 3GPP, ETSI, and IEEE, onto hundreds of asserted claims to see which

   ones “disclose the functionality for each asserted claim.” This extraordinarily burdensome

   request—a massive undertaking calling for expert analysis—is disproportionate to the needs of

   the case because ETRI’s proposals to 3GPP, ETSI, and IEEE are at best tangential to the actual

   issue: whether the relevant standards (not ETRI’s proposals) map onto the asserted claims and

   whether defendants’ products practice those standards. See Fed. R. Civ. P. 26(b). To the extent

   defendants believe the analysis required by Interrogatory No. 12 would be actually useful to

   them (something they fail to show), they should be the ones to perform it. See Charles A. Wright

   et al., 8B Fed. Prac. & Proc. Civ. § 2174 (3d ed. 2019) (“As a general rule a party in answering

   interrogatories must furnish information that is available to it and that can be given without

   undue labor and expense. But a party cannot ordinarily be forced to prepare its opponent’s

   case.”).

              D.    Conclusion

              For the foregoing reasons, defendants’ motion to compel further responses should be

   denied.

   DATED: November 7, 2019                        Respectfully submitted,

                                                By:       /s/ Daniel Shih

                                                      Max L. Tribble Jr.
                                                        Texas State Bar No. 20213950
                                                        mtribble@susmangodfrey.com


                                                      7
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 8 of 9 PageID #: 11717




                                        Joseph S. Grinstein
                                           Texas State Bar No. 24002188
                                           jgrinstein@susmangodfrey.com
                                        Rocco Magni
                                           Texas State Bar No. 24092745
                                           rmagni@susmangodfrey.com
                                        Bryce T. Barcelo
                                           Texas State Bar No. 24092081
                                           bbarcelo@susmangodfrey.com
                                        SUSMAN GODFREY LLP
                                        1000 Louisiana Street, Suite 5100
                                        Houston, TX 77002
                                        Telephone: (713) 651-9366
                                        Facsimile: (713) 654-6666

                                        Kalpana Srinivasan
                                           California State Bar No. 237460
                                           ksrinivasan@susmangodfrey.com
                                        Kathryn P. Hoek
                                           California State Bar No. 219247
                                           khoek@susmangodfrey.com
                                        Oleg Elkhunovich
                                           California State Bar No. 269238
                                           oelkhunovich@susmangodfrey.com
                                        SUSMAN GODFREY LLP
                                        1900 Avenue of the Stars, Suite 1400
                                        Los Angeles, CA 90067
                                        Telephone: (310) 789-3100
                                        Facsimile: (310) 789-3150

                                        Daniel J. Shih
                                           Washington State Bar No. 37999
                                           dshih@susmangodfrey.com
                                        SUSMAN GODFREY LLP
                                        1201 Third Avenue, Suite 3800
                                        Seattle, Washington 98101
                                        Telephone: (206) 516-3880
                                        Facsimile: (206) 516-3883

                                        S. Calvin Capshaw
                                            Texas State Bar No. 03783900
                                            ccapshaw@capshawlaw.com
                                        Elizabeth L. DeRieux
                                            Texas State Bar No. 05770585
                                            ederieux@capshawlaw.com
                                        CAPSHAW DERIEUX LLP



                                        8
Case 2:18-cv-00526-RWS-RSP Document 230 Filed 11/08/19 Page 9 of 9 PageID #: 11718




                                                     114 East Commerce Avenue
                                                     Gladewater, TX 75647
                                                     Telephone: (903) 845-5770

                                                     Seong Jun Park
                                                         edward.park@fidelis-laws.com
                                                     FIDELIS LAW GROUP PLLC
                                                     444 W Broad St Unit 426
                                                     Falls Church, VA 22046
                                                     Telephone: (571) 310-2302

                                                     ATTORNEYS FOR PLAINTIFF
                                                     SOL IP, LLC


                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing document has

   been served on all counsel of record via the Court’s ECF system and via email on November 7,

   2019.

                                                  /s/ Daniel J. Shih




                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

           I hereby certify that this document is being filed under seal pursuant to the Court’s

   authorization in the Protective Order entered in this matter.

                                                  /s/ Daniel J. Shih




                                                    9
